        Case 1:16-cv-00950-TCW Document 235 Filed 10/21/19 Page 1 of 1




       In the United States Court of Federal Claims
No. 16-950C, 17-2017C, 18-80C, 18-522C, 18-677C, 18-691C, 18-921C, 18-1779C, 19-
                                      245C
                                  (consolidated)

                                 (Filed: October 21, 2019)

*************************************
                                    *
CB&I AREVA MOX SERVICES, LLC,       *
                                    *
                    Plaintiff,      *
                                    *
v.                                  *
                                    *
THE UNITED STATES,                  *
                                    *
                    Defendant.      *
                                    *
*************************************

                                          ORDER

       On October 18, 2019, the parties filed a joint status report regarding the progress of
their settlement efforts, and requested to file another joint status report on or before
November 15, 2019. For good cause shown, the parties’ request is GRANTED.

       IT IS SO ORDERED.

                                                         s/ Thomas C. Wheeler
                                                         THOMAS C. WHEELER
                                                         Judge
